Citation Nr: 0827220	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) disability.

2.  Entitlement to an initial increased rating in excess of 
10 percent for lumbar spondylosis involving right 
radiculopathy at S1 prior to October 2, 2001.

3.  Entitlement to an initial increased rating in excess of 
20 percent for lumbar spondylosis involving right 
radiculopathy at S1 since October 2, 2001.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to March 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for mechanical neck pain syndrome, claimed as cervical muscle 
spasms, and granted service connection for right 
radiculopathy at S1, with an evaluation of 10 percent, 
effective March 12, 2000.

By way of history, in August 2001, the RO granted service 
connection for right radiculopathy at S1 and assigned an 
initial 10 percent rating, effective March 12, 2000, under 38 
C.F.R. § 4.71, Diagnostic Code (DC) 5293.  In a November 2005 
rating decision, the RO granted service connection for lumbar 
spondylosis and assigned a noncompensable (zero percent) 
rating from March 12, 2000, and a 10 percent rating from 
October 2, 2001, under 38 U.S.C.A. § 4.71a, DC 5237.

The case was appealed and sent before the Board.  The Board 
determined in an April 2007 decision that separate 
compensable ratings under DC 5293 and DC 5237 constitute 
impermissible pyramiding, and recharacterized the disability 
on appeal as lumbar spondylosis involving right radiculopathy 
at S1.  The Board also combined the separate 10 percent 
ratings assigned for right radiculopathy at S1 and lumbar 
spondylosis, for a combined 20 percent rating, effective 
October 2, 2001.  Therefore, the issues before the Board are 
as they appear on the title page of this decision. 

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for January 26, 2007.  The 
veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

Furthermore, the veteran failed to appear for his VA 
examination and did not show good cause for his absence.  38 
C.F.R. § 3.655.  He also did not attempt to reschedule a new 
VA examination.  Therefore, the Board must decide the 
evidence based on the evidence of record.


FINDINGS OF FACT

1.  The veteran's cervical spine disability was aggravated by 
his service. 

2.  For the period prior to October 2, 2001, the service-
connected lumbar spondylosis involving right radiculopathy at 
S1 is manifested by 30 degrees lateral bending, 90 degrees of 
flexion, 30 degrees of extension, no tenderness, and a report 
of pain and limitation of motion during flare-ups.  

3.  For the period since October 2, 2001, the service-
connected lumbar spondylosis involving right radiculopathy at 
S1 is manifested by forward flexion to 70 degrees, extension 
to 20 degrees, left and right lateral flexion to 20 degrees 
and bilateral rotation to 30 degrees, stiffness, pain and 
radicular numbness.


CONCLUSIONS OF LAW

1.  A cervical spine disability was aggravated by active 
military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303 (2007).

2.  Prior to October 2, 2001, the criteria for an initial 
rating in excess of 10 percent for lumbar spondylosis 
involving right radiculopathy at S1 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 4.40. 
4.45, 4.71a, Diagnostic Codes 5003, 5293 (2002).

5.  As of October 2, 2001, the criteria for an initial rating 
in excess of 20 percent for lumbar spondylosis involving 
right radiculopathy at S1 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40. 4.45, 
4.71a; 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect September 26, 2003) and 8520-8530.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ." Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R.  § 3.306(b); Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The veteran asserts that he is entitled to service connection 
for a cervical spine disability incurred during his USAF tour 
of duty in 1995.  There are no entrance examinations showing 
that the veteran had a cervical spine disorder.  However, the 
veteran's treatment records while in service report that he 
was in a motor vehicle accident in 1981, which caused him to 
lose consciousness for about 30 minutes.  
The veteran is a neurologist and therefore, competent to 
report that he was involved in a motor vehicle accident in 
1981 and sustained whiplash and neck pain, which resolved 
prior to his entrance into service.  He stated that the pain 
he experienced in service, was new pain, not related to his 
prior injury.  

As the veteran is a neurologist, his statement that he had a 
preexisting neck injury constitutes highly probative evidence 
that it preexisted service, which rebuts the presumption of 
soundness.  

As discussed above, this case was remanded by the Board to 
obtain medical records from the 1981 injury and to afford the 
veteran a new VA examination.  No additional evidence was 
submitted.  Furthermore, as discussed above, the veteran 
failed to appear for his VA examination and did not show good 
cause for his absence.  38 C.F.R. § 3.655.  

A review of the veteran's service treatment records, dated in 
April 1995, show that the examiner requested an MRI for the 
veteran's upper cervical region due to increasing muscular 
pain and spasm in this region.  May 1995 records show at 
least one incomplete arcuate foramen of the C1 vertebrae and 
the C1-C2 articulation were noted to be normal in appearance.  
The examiner noted that the veteran had a past neck injury 
and stated that there was no increasing posterior occipital 
and upper cervical muscular spasms.  No significant 
abnormalities were identified.  A service physical dated in 
July 1995 shows that the veteran's neck and spine were 
normal; however, he reported recurrent back pain and a head 
injury.  He also reported loss of consciousness after being 
hit by a truck driver in 1981.  February 2000 treatment 
records show that the veteran was experiencing neck pain and 
films were ordered by the examiner, but never taken. 

The veteran was afforded a VA examination in January 2001.  
The examiner noted a history of mechanical neck pain without 
muscle spasms.  The examination showed full rotation, flexion 
and extension, with no pain on motion and no tenderness.  The 
examiner noted that the examination was otherwise 
unremarkable.  

Private medical records, dated in October 2001, show that the 
veteran was involved in a plane crash when the pilot did not 
lower his landing gear.  He reported feeling some discomfort 
in his neck following the incident, but the pain was not 
significant.  He stated that over the next several days the 
pain increased.  X-rays taken of the veteran's neck revealed 
some narrowing of the C5-C6 disc space.  The examiner stated 
that a small bony fragment consistent with a fracture to an 
osteophyte exists at the same level.  The veteran, as a 
neurologist, commented on this record that the osteophyte 
fracture must have preceded the accident, since they are not 
acute changes.  

January 2003 medical records show minimal osteoarthritic 
changes at C5 and C6 with no evidence of canal stenosis, 
nerve root impingement or neural foraminal stenosis.

March 2003 VA treatment records show minimal narrowing of the 
C5-C6 disk space.  No evidence of fracture or dislocation was 
noted and no osteoblastic or osteolyic lesions were 
visualized.  The foramina were unremarkable.  The examiner 
noted mild degenerative disk disease at C5-C6.

The veteran received another VA examination in October 2005; 
his claims file was not available for review at the time of 
the examination.  The veteran reported neck pain occurring 
intermittently.  The examiner noted that there were no 
symptoms associated with the upper extremities and the 
veteran showed full range of motion.  The examiner diagnosed 
cervical spondylosis without myleopathy or radiculopathy.  He 
did not comment on the etiology of the veteran's pain.  

In January 2006, an examiner reviewed the veteran's entire 
file in order to render an opinion on his claim for service 
connection.  The examiner stated, "There is no definitive 
data which allows me to relate the veteran's current cervical 
spondylosis to his military service."

The evidence of record shows that the veteran has a current 
diagnosis of cervical spondylosis.  Treatment records report 
that the veteran injured his spine prior to service.  The 
records from service show that the veteran complained of pain 
and films were requested to identify problems with the 
veteran's spine, however, the films were never taken.  
Records subsequent to service show a disability.  The 
veteran's opinion that his cervical spine disability is 
related to service, is probative as the veteran is a doctor 
and competent to testify as to the etiology of his 
disability.  The Boards adds there is no countervailing 
evidence suggesting the increase in his cervical spine 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Consequently, the evidence shows a permanent aggravation of 
the veteran's pre-existing cervical spine disability during 
service.  Therefore, resolving all reasonable doubt in his 
favor, the evidence supports service connection for cervical 
spine disability based on this aggravation during service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The nature and 
extent of the disorder related to service is not before the 
Board at this time.  The RO should take into consideration 
any pre-service or post-service injury to the neck not 
related to service. 

Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in August 2001, the RO granted service 
connection for right radiculopathy.  The veteran appealed 
that determination.  Because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

As discussed above, this case was remanded to afford the 
veteran a new VA examination to determine the current 
severity of his disability.  The veteran failed to appear for 
his VA examination and did not provide good cause as to his 
absence.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Given that the veteran, without explanation or other evidence 
of good cause, failed to attend his VA examinations scheduled 
for the purpose of obtaining evidence necessary to decide his 
claim, the Board will adjudicate the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655(b) (when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record); Turk v. 
Peake, No. 06-0069 (U.S. Vet. App. Jan. 31, 2008) (where a 
veteran fails to report for an examination in an appeal from 
the initial rating assigned a disability, VA must decide the 
claim based on the evidence of record, rather than summarily 
deny the claim).


Prior to October 2, 2001

The veteran was rated under two separate Diagnostic Codes, 
5293 and 5237.  
During the course of the veteran's claim, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may not be 
applied prior to September 23, 2002.  As this evaluation 
deals with the veteran's rating prior to October 2, 2001, the 
Board will review under Diagnostic Code 5293. 

A review of the evidence of record shows that the veteran 
received a VA examination in January 2001.  The examiner 
noted that the veteran was given an MRI showing L5-S1 disc 
herniation.  Examination of the veteran's back showed 30 
degrees lateral bending, 90 degrees of flexion and 30 degrees 
of extension.  The examiner stated that the veteran's right 
S1 radiculopathy was doing well and that the examination was 
unremarkable.  He noted that there was no pain or tenderness 
on range of motion at the time of the examination, but that 
there would likely be limitation of motion during flare-ups.  

Under Diagnostic Code 5293 (as in effect prior to September 
23, 2002), a 10 percent rating is warranted for mild 
intervertebral disc syndrome (IDS) and a 20 percent rating is 
warranted for moderate IDS with recurring attacks.  The 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002) are not shown to have been met prior to October 2, 
2001.  The evidence does not support a finding of moderate 
recurring attacks.
In addition, the Board considered other Diagnostic Codes when 
determining whether the veteran could be afforded a higher 
rating.  The Board has also considered the criteria for 
evaluating arthritis.  Ultimately, all arthritis is rated 
pursuant to the criteria found in Diagnostic Code 5003.  
Arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. 4.71a Diagnostic Code 5003 (2007).  In 
the absence of limitation of motion sufficient for a 
compensable rating, a rating of 10 percent is assigned for 
each major joint or minor joints affected by arthritis.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  The veteran's current rating reflects that he is 
already compensated for painful joints, as he had no 
limitation in his range of motion and no signs of pain.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the January 2001 VA 
examination show full range of motion and an absence of pain.  
Therefore, the veteran is appropriately rated for lumbar 
spondylosis involving right radiculopathy at S1at 10 percent, 
for the period prior to October 2, 2001.

The Board finds that the post-service medical record provides 
evidence against this claim, outweighing the veteran's 
statements, notwithstanding the fact that he is a doctor. 





Since October 2, 2001

As discussed above, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome.  The amendments 
may be applied as of, but not prior to, September 23, 2002, 
and September 26, 2003, respectively.

The amendments renumber the Diagnostic Codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, Diagnostic Code 5243, to be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The Board notes that the RO addressed both sets of amendments 
in its September 2004 supplemental statement of the case 
(SSOC).  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

As discussed above, prior to September 23, 2002, DC 5293, 
mild intervertebral disc syndrome, warranted a 10 percent 
evaluation and moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.  § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).

There is no evidence of record indicating that veteran has 
ever had such an incapacitating episode due to his lumbar 
spondylosis involving right radiculopathy at S1 disability 
(nothing to indicate any bed rest prescribed by a physician).  
Therefore, the Formula for Rating Intervertebral Disc 
Syndrome does not apply to the veteran and he is not entitled 
to a higher rating.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Any associated objective neurologic abnormalities, including, 
but not limited to, sciatic nerve impairment, are rated 
separately, under an appropriate diagnostic code.

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; (2) a combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees; (3) with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or (4) vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when (1) forward flexion of the 
cervical spine is greater than 15 degrees but less than 30 
degrees; (2) the combined range of motion of the cervical 
spine is not greater than 170 degrees; or (3) there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The veteran complained of low back pain with S1 radiculopathy 
on October 2, 2001.  In October 2005, the veteran was 
afforded a VA examination.  The veteran reported low back 
pain with stiffness and radicular numbness.  The record shows 
that the veteran had diminished pinprick at the lateral calf 
and the lateral aspect of his right foot.  He had subtle 
weakness in the right S1 motor function, with weakened right 
plantar flexion.  He had no pronator drift, he had normal 
reflexes and his gait was slightly antalgic, but otherwise 
within normal limits.  A straight leg raise was negative 
bilaterally, but produced back pain only with the lower 
extremity.  The examiner stated that over the years, the 
veteran has had progression of low back pain without any 
significant change in the right S1 dermatomal distribution.  
This progression of low back pain is likely secondary to 
progression of lumbar spondylosis.  He had forward flexion to 
70 degrees, extension to 20 degrees, left and right lateral 
flexion to 20 degrees and bilateral rotation to 30 degrees.

With regard to a VA examination from October 2005, the 
veteran was negative for the straight leg raise and had no 
significant change in the right S1 dermatomal distribution 
with some weakness in the right S1 motor function.  He also 
had a normal gait and full range of motion.  The VA exam 
shows that the veteran has forward flexion of 70 degrees and 
no ankylosis, favorable or unfavorable.  Therefore, the 
veteran is not entitled to a rating in excess of 20 percent 
under Diagnostic Code 5237.

The Board also considered Diagnostic Codes 8520-8530 for 
diseases of the peripheral nerve.  The veteran showed 
numbness in his right lower extremity extending the posterior 
thigh into the lateral calf and the lateral foot.  
Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve.  
While there is evidence of occasional radiation into the 
thigh, calf and foot, the objective evidence fails to 
demonstrate that this has caused even mild incomplete 
paralysis of the sciatic nerve.  The veteran does not report 
the presence of any bowel or bladder incontinence; and there 
is no medical evidence which would suggest otherwise.  As 
such, an additional rating is not available for neurological 
manifestations of the veteran's disability.

The Board must also consider whether a higher disability 
rating is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA exam shows 
that the veteran has range of motion far greater than that 
necessary for an increased rating.  The Board recognizes the 
veteran's assertions; however, it is important for the 
veteran to understand that without consideration of pain the 
current evaluation could not be justified, let alone a higher 
evaluation. 

Once again, the Board has considered the fact that the 
veteran is a doctor.  In this regard, it is important for the 
veteran to understand that this fact has been considered 
fully in evaluating his statements before the VA. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001.  The claim is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The veteran received a 
VCAA notice letter in August 2003.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in an 
April 2006 letter.  

While both notices were sent after the August 2001 decision, 
the Board determines that the veteran is not prejudiced.  The 
veteran's claims were readjudicated in September 2004, 
November 2005, April 2006 and May 2008.  Additionally, the 
veteran has had ample opportunity to participate effectively 
in the processing of his claims.  

As a final matter, the Board has considered the recent 
decision of  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, Vazquez-Flores pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial evaluations.  Here, the claim involves 
an initial evaluation, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service treatment records, VA 
treatment records and private medical records.  VA also 
provided the veteran with several VA examinations in 
connection with his claims.  In addition, he failed to appear 
for the most recent examination.  The Board notes again that 
if the veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a cervical spine 
disability is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.

Entitlement to an initial increased rating in excess of 10 
percent for lumbar spondylosis involving right radiculopathy 
at S1 prior to October 2, 2001, is denied.

Entitlement to an initial increased rating in excess of 20 
percent for lumbar spondylosis involving right radiculopathy 
at S1 since October 2, 2001, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


